Citation Nr: 1733209	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the decision to reduce the evaluation assigned for residuals of prostate cancer, status post radiation therapy, from 100 percent to 40 percent, effective February 1, 2010, was proper, to include consideration of an evaluation higher than 40 percent for prostate cancer residuals.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 30 percent for diabetic nephropathy with hypertension.

4.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.

5.  Entitlement to an initial compensable evaluation for erectile dysfunction.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to February 1, 2010.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2015.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Offices (ROs) in St. Louis, Missouri, and New Orleans, Louisiana.  The case comes to the Board from the New Orleans RO.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to an evaluation in excess 40 percent for prostate cancer residuals since August 24, 2012, as well as entitlement to initial evaluations in excess of 70 percent for PTSD, in excess of 30 percent for diabetic nephropathy with hypertension, in excess of 30 percent for coronary artery disease, and a compensable evaluation for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 2007 rating decision, service connection was established for prostate cancer and a 100-percent evaluation was assigned effective October 10, 2006.

2.  In a September 2009 letter, the RO notified the Veteran of a proposed reduction in the rating for his service-connected prostate cancer; he was advised of his right to submit additional evidence and to request a predetermination hearing.

3.  The decision to reduce the evaluation for prostate cancer from 100 percent disabling to 40 percent was supported by the evidence of record at the time of the reduction, and was made in compliance with applicable due process laws.

4.  At no time from February 1, 2010 to August 23, 2012, did the evidence show that the Veteran's prostate cancer residuals result in continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day; obstructed voiding; urinary tract infection; or renal dysfunction.  The Veteran had not received any surgical, x-ray, antineoplastic chemotherapy, or any other therapeutic procedure for prostate cancer; and there was no local reoccurrence or metastasis of the prostate cancer.

5.  It is as likely as not that the Veteran has been unable to secure or follow a substantial gainful occupation since he filed his claim for an increased evaluation for his diabetes mellitus and service connection for PTSD on July 26, 2006.


CONCLUSIONS OF LAW

1.  The reduction in the disability rating for prostate cancer residuals effective February 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.321, 4.115a, Diagnostic Codes 7527, 7528 (2016).

2.  From February 1, 2010 to August 23, 2012, the criteria for an evaluation in excess of 40 percent for prostate cancer residuals were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.115a, Diagnostic Codes 7527, 7528.

3.  The criteria for a TDIU were met from July 26, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's December 2015 Remand, the Veteran was scheduled for a Travel Board hearing which he cancelled in July 2016.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With respect to the issue of whether the decision to reduce the evaluation assigned for residuals of prostate cancer, status post radiation therapy, from 100 percent to 40 percent, effective February 1, 2010, was proper, the appeal stems from disagreement with a reduction under 38 C.F.R. § 3.105 and is not based upon a claim or application for benefits, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105 (e), (i).  The record shows that the RO has fully complied with the procedures required under 38 C.F.R. § 3.105 for reducing the Veteran's disability rating.  In that regard, the RO sent the appellant a letter in September 2009 explaining the proposed reduction in VA benefits for his service-connected prostate cancer.  The letter also provided the appellant the opportunity to submit additional evidence and request a hearing.  The record also indicates that the RO assembled all relevant medical records which the appellant identified and authorized VA to obtain.  38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2), (3) (2016).  The Veteran has been afforded two VA medical examinations in connection with this appeal.  38 C.F.R. § 3.159 (c)(4) (2016).  The Board finds that the reports of these examinations provide the necessary medical opinions as well as sufficient reference to the pertinent schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

With respect to the issue of entitlement to a TDIU prior to February 1, 2010, as service connection, an initial rating, and an effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided, but declined, the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Rating Reduction

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 and Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e). 

The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105 (e) in reducing the Veteran's disability rating.  The RO issued a letter in September 2009 advising the Veteran of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The November 2009 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  The Board, therefore, finds that the requirements of 38 C.F.R. § 3.105 (e) were met.

The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344 (a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. § 3.344 (c).

Historically, service connection was granted in a December 2007 rating decision which assigned a 100 percent disability rating under Diagnostic Code 7528, effective October 10, 2006.  The Board notes that the Veteran was reexamined in April 2009 and the proposed rating was issued in September 2009.  As the 100 percent rating for prostate cancer had been in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344 (a) and 38 C.F.R. § 3.344 (b) are not applicable. Instead, the provisions of 38 C.F.R. § 3.344 (c) apply.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the Board finds that the reduction of the Veteran's disability ratings from 100 percent to 40 percent effective February 1, 2010, for his service-connected prostate cancer was proper. 

Service connection was awarded for prostate cancer under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  The Note attached to Diagnostic Code 7528 states that following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In this case, on October 10, 2006, the Veteran underwent biopsy which was positive for adenocarcinoma of the prostate.  He underwent radiation treatment from January 23, 2007 to March 20, 2007.  Thus, at the time that the Veteran filed his claim for service connection for prostate cancer in March 2007, he was still undergoing radiation therapy.  As such, the first VA examination for prostate cancer, conducted in April 2007, was still within six months of treatment cessation.  At that time the Veteran reported nocturia three times a night, no dysuria, and voiding with good stream.  The Veteran denied lethargy, weakness, anorexia; but reported weight gain of five pounds in four months.  The Veteran denied incontinence requiring the wearing of absorbent material.  The Veteran denied surgery on any part of the urinary tract, urinary tract infections, renal colic or bladder stones, acute nephritis, and hospitalization for urinary tract disease.  Catheterization was not needed and there were no dilations or drainage procedures.  The Veteran was noted to be on a regular diet and there were no effects described of his cancer on his usual occupation and daily activities.   

The mandatory VA examination following cessation of prostate cancer treatment was conducted in April 2009 at which time he reported that he had been diagnosed with prostate cancer in 2006 and had external radiation treatment.  The Veteran also noted that he experienced erectile dysfunction after radiation treatment.  The Veteran denied lethargy, weakness, anorexia, and weight loss or gain.  He reported urgency and nocturia six times and had no dysuria or hematuria; he reported voiding with good stream.  The Veteran denied incontinence requiring the wearing of absorbent material.  The Veteran denied surgery on any part of the urinary tract, urinary tract infections, renal colic or bladder stones, acute nephritis, or hospitalization for urinary tract disease.  Catheterization was not needed, and there were no dilations or drainage procedures.  The Veteran was noted to be on a regular diet and there were no effects described of his cancer on his usual occupation and daily activities.   

The Board notes that in a letter from the Veteran's wife dated in September 2009, she noted that the Veteran got up seven times in the night and that he had a very slow urine stream.  

In this case, the record does not show, nor does the appellant contend, after that his prostate cancer residuals include renal dysfunction or urinary tract infections.  Thus, his prostate cancer residuals are appropriately rated under the criteria for evaluating voiding dysfunction. 

Under the criteria for rating voiding dysfunction, the particular condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2016). 

Where the disability requires the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent evaluation is warranted.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a maximum 60 percent rating is assigned.  38 C.F.R. § 4.115a.

Urinary frequency is rated as follows:  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night is commensurate with a 20 percent evaluation.  With daytime voiding interval less than one hour, or; awakening to void five or more times per night, a maximum 40 percent rating is warranted.  

Additionally, recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization and/or requiring continuous intensive management warrant a 30 percent evaluation. 38 C.F.R. § 4.115a.

The Veteran underwent VA examination in August 23, 2012 at which time the Veteran reported urgency, frequency, and erectile dysfunction as well as loss of bowel control.  There had been no follow-up with radiation oncologist, and his prostate cancer appeared to be under control.  The Veteran had a cystoscopy for microhematuria which was negative.  The prostate cancer was determined to be in remission, treatment had been completed in March 2008, and he was in watchful waiting status.  The Veteran experienced voiding dysfunction which caused urine leakage which required absorbent material which had to be changed two to four times per day but did not require the use of an appliance.  There was increased urinary frequency including daytime voiding interval between two and three hours and nighttime awakening to void five or more times.  The voiding dysfunction did not cause signs or symptoms of obstructive voiding, and there was no history of recurrent symptomatic urinary tract or kidney infections.      

Applying the facts in this case to the legal criteria set forth above, the Board finds that the reduction at issue was proper.  The 100 percent rating continued for at least six months following cessation of radiation therapy in March 2007.  It wasn't until February 1, 2010 that the rating was reduced pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.

As noted, under the criteria for rating voiding dysfunction, the particular condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 38 C.F.R. § 4.115a (2016).  The RO has assigned a 40 percent rating for the Veteran's voiding dysfunction.  In order to warrant a rating in excess of 40 percent, the record must show symptoms which approximate or nearly approximate continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

In this case, the record does not show, nor does the appellant contend, that at any time from February 1, 2010 to August 2012, that his voiding dysfunction met these criteria.  Rather, the clinical evidence shows that he did not require the use of an appliance, and the Veteran reported on VA examination that absorbent materials worn did not need to be changed more than four times daily.  The Board notes that the Veteran reported loss of bowel control; however, service connection has been established and the disorder related separately. 

For the foregoing reasons, the Board concludes that the November 2009 rating reduction in question was proper and that the RO appropriately applied the applicable laws and regulations in reducing the 100 percent schedular rating for residuals of prostate cancer to 40 percent.  Again, the Veteran has completed treatment, his malignancy has not recurred or metastasized, and he has not contended otherwise.  

Under these circumstances, there is no evidence of record that would justify the continuance of the initially assigned 100 percent schedular rating under Diagnostic Code 7528.  Accordingly, the preponderance of the evidence is against restoration of a 100 percent schedular rating for residuals of prostate cancer.  The Veteran is advised that, if his physicians determine that his cancer has recurred, he should advise the RO.

In reaching this determination, the Board has carefully considered the Veteran's contentions and recognizes that he continued to experience significant residuals of his prostate cancer, including voiding dysfunction, impotence, and bladder and bowel incontinence.  

In addition to the 40 percent rating for voiding dysfunction, the record shows that service connection has also been granted for loss of bowel control associated with prostate cancer and erectile dysfunction associated with his diabetes mellitus.  He is also in receipt of special monthly compensation based on the loss of use of a creative organ.  The Board notes that these disabilities have been separately evaluated and rated according to their severity.  As such, the ratings reflect VA's recognition of the severity of his service-connected prostate cancer residuals.

The Board has considered the fact that the record reflects that the appellant experiences urinary frequency, urinary leakage, and some obstructed voiding.  As noted, however, the criteria for rating voiding dysfunction include urine leakage, frequency, or obstructed voiding.  Separate ratings under these provisions would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); see also 38 C.F.R. § 4.115a (only the predominant area of dysfunction is considered for rating purposes). 

TDIU 

The Veteran seeks an effective date earlier than February 1, 2010, for a TDIU.  

By a June 2010 rating decision, entitlement to a TDIU was granted effective February 1, 2010, the date the Veteran's schedular total disability evaluation for his prostate cancer was terminated.  The rating decision noted that the Veteran's claim was received January 8, 2010 which indicated that he last worked in September 2004 as an equipment operator for Kaiser Aluminum.  The Veteran also reported that aside from job training, his education level was high school graduate with no other specialized training.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Service connection has been in effect for retained metallic foreign bodies in the right lung with pulmonary residuals rated as 20 percent disabling and shell fragment wound and postoperative scars of the midline of the back and right axillary line with mild muscle damage rated as zero percent disabling since June 25, 1971 as well as for diabetes mellitus rated as 20 percent disabling since May 8, 2001.  

On July 26, 2006, the Veteran sought an increased rating for his service-connected diabetes mellitus.  On that date, the Veteran also sought service connection for PTSD.  In March 2007, the Veteran submitted a claim for service connection for prostate cancer.  
 
By a December 2007 rating decision service connection was granted for PTSD rated as 70 percent disabling effective July 26, 2006.  Service connection also granted, effective July 26, 2006, for disabilities associated with diabetes mellitus; i.e., coronary artery disease rated as 30 percent disabling, diabetic nephropathy with hypertension rated as 30 percent disabling, peripheral neuropathy of the lower extremities each rated as 10 percent disabling, peripheral vascular disease of the lower extremities each rated as zero percent disabling, and erectile dysfunction rated as zero percent disabling.

In March 2008, the Veteran submitted his notice of disagreement with the initial ratings for PTSD, coronary artery disease, diabetic nephropathy, and erectile dysfunction.  

In April 2008, the Veteran again sought an increased rating for service-connected diabetes mellitus as well as service connection for eye impairment secondary to diabetes mellitus.  

By a January 2009 rating decision service connection for diabetic retinopathy was granted, and an evaluation of 10 percent was assigned.  An increased evaluation for diabetes mellitus was denied.  

By a November 2009 rating decision, the evaluation for prostate cancer was reduced from 100 percent to 40 percent.

The Veteran filed his Veteran's Application for Increased Compensation Based on Unemployability in January 2011.  

By a June 2010 rating decision a TDIU was awarded effective February 1, 2010, the date that the Veteran's total disability evaluation for prostate cancer was terminated. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  

With respect to the date of claim, in Rice v. Shinseki, 22 Vet. App. 447, 453, 455 (2009), the Court held that when an appellant appeals the initial disability rating for a service-connected disability and also submits evidence of unemployability, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  

As noted above, the Veteran filed a claim for an increased evaluation for his diabetes mellitus and for service connection for PTSD on July 26, 2006.  Although the Veteran has insisted throughout the appeal period that his unemployability is due to his service-connected coronary artery disease, a complication of his diabetes mellitus, the evidence indicates that the Veteran is not unemployable due solely to service-connected diabetes and related complications, including coronary artery disease.

In April 2010, the Veteran underwent VA General Medical examination at which time he reported that he retired in 2007 due to problems with his heart and heart surgery.  The examiner noted that the Veteran reported that he could not do anything when he was out of breath.  The examiner noted that the Veteran experienced decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue and that the Veteran's heart problems had severe effects on chores, shopping, exercise, sports, recreation, traveling and moderate effects on feeding, bathing, dressing, toileting, grooming, and driving.  The examiner opined,

The vet[eran]'s diabetes, coronary artery disease, peripheral neuropathy, erectile dysfunction, scars and nasal septal deviation should not prevent him from performing some type of sedentary work ... there are slight limitations of physical activity.  There are no symptoms at rest, but ordinary (moderate) physical activity results in cardiac symptoms, such as fatigue, dyspnea, etc.

The evidence does indicate that the Veteran is unemployable due to his PTSD in conjunction with his residuals of diabetes mellitus, and in particular, his coronary artery disease.  

The Veteran underwent VA PTSD examination in December 2006.  After mental status examination, the Veteran was diagnosed as having PTSD and major depressive disorder; and a GAF of 40 was assigned.  The examiner noted, 

This veteran has suffered from PTSD for his entire adult life, however, he was able to function by using work as a distraction and by self medicating.  Recent stressors, including severe medical problems and loss of prior coping mechanisms, e.g. working, has led to a significant deterioration in his psychological status.  He is tormented is horrific combat memories, and he is becoming increasingly isolated and withdrawn.  He experiences difficulties in all realms of functioning as a result of PTSD s[ymptoms].  Depression is as likely as not related to PTSD. GAF [of 40] is based upon major impairment in social functioning, mood, and thinking.

The Veteran underwent VA PTSD in May 2009 at which time he reported that he had stopped working approximately five years prior after suffering a heart attack and receiving a medical retirement from Kaiser Aluminum.  After mental status examination, the Veteran was diagnosed as having PTSD and major depressive disorder; and a GAF of 35 was assigned.  The examiner stated, 

This veteran continues to experience a full range of PTSD symptoms related to his Vietnam War trauma. Of these symptoms, his avoidance, emotional numbing and irritability have worsened, since his last C&P examination. As a result he isolates more frequently and becomes increasingly depressed. This worsening PTSD and secondary depression make social interactions highly problematic, and his social functioning is impaired. Interacting with other people and leaving the perceived safety of his home environment increase PTSD severity.  He is not able to work because of numerous medical problems as indicated previously in the report.  Nevertheless, if he were physically healthy it is my opinion that his PTSD problems would prevent him from working.

The Veteran underwent VA PTSD examination in May 2010.  After mental status examination, the Veteran was diagnosed as having PTSD and major depressive disorder without psychotic features; and a GAF of 45 was assigned.  The examiner stated, 

It is at least as likely as not that the veteran could potentially be employed.  However, it is noted that due to the prominent symptoms of depression and PTSD, particularly problems with irritability and angry outbursts, the veteran's scope of employment opportunities would be limited to particularly low-paced, low-frustration settings with minimal interaction with others and loose supervision.    

In light of the above evidence, the Board finds that the earliest possible effective date for the Veteran's TDIU claim is the date of his claim for service connection for PTSD.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In addition, the Veteran met the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a), on July 26, 2006, based upon his 70 percent rating for PTSD.  

As such, the Board finds that the Veteran has been unable to secure or follow a substantial gainful occupation since the he filed his claim for an increased evaluation for his diabetes mellitus and service connection for PTSD on July 26, 2006.


ORDER

The decision to reduce the evaluation assigned for residuals of prostate cancer, status post radiation therapy, from 100 percent to 40 percent, effective February 1, 2010, was proper.

Entitlement to an initial evaluation in excess of 40 percent for prostate cancer residuals from February 1, 2010 to August 23, 2012, is denied.

Entitlement to a TDIU since July 26, 2006 is granted subject to the law and regulations governing the payment of monetary benefits.
  

REMAND

The record indicates that the last VA examination conducted for the Veteran's residuals of prostate cancer was on August 23, 2012.  Similarly, the last VA examinations for the remaining issues on appeal were August 23, 2012 or earlier.  As it has been a number of years since the last VA examinations, the evidence of record is clearly stale.  The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  Thus, the Veteran should be scheduled to undergo VA examinations by appropriate physicians to determine the current severity of his prostate cancer residuals, PTSD, diabetic nephropathy with hypertension, coronary artery disease, and erectile dysfunction.  

Prior to arranging further examination, the Veteran should be afforded an opportunity to present any additional information and/or evidence pertinent to the increased rating claims.  The Board notes that the last VA treatment records in the file were obtained in May 2012.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his prostate cancer residuals, PTSD, diabetic nephropathy with hypertension, coronary artery disease, and erectile dysfunction that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, and any VA medical records for treatment of prostate cancer residuals, PTSD, diabetic nephropathy with hypertension, coronary artery disease, and erectile dysfunction since June 2012, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examinations to determine the current nature and severity of his prostate cancer residuals, PTSD, diabetic nephropathy with hypertension, coronary artery disease, and erectile dysfunction.  The examiners are to be provided access to Virtual VA and VBMS and must specify in their reports that these records have been reviewed.  In accordance with the latest worksheets for rating prostate cancer residuals, PTSD, diabetic nephropathy with hypertension, coronary artery disease, and erectile dysfunction, the examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


